Citation Nr: 0926414	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  09-05 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the VA RO in Buffalo, 
New York.   


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  Type II diabetes mellitus was not present in service or 
shown for many years thereafter; and type II diabetes 
mellitus is not otherwise shown to be related to service.  


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in a letter dated in December 2006, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  
Additionally, the December 2006 notice letter informed the 
Veteran as to disability ratings and effective dates.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service personnel and treatment records, and VA 
treatment records.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

Current law provides a presumption of herbicide exposure only 
for veterans who served in the Republic of Vietnam during the 
Vietnam era.  In this regard, particular diseases are deemed 
associated with herbicide exposure, under VA law, to include 
diabetes mellitus, and shall be service-connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) are 
met, and they become manifest to a degree of 10 percent or 
more, even though there is no record of such disease during 
service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

In this case, however, the Veteran does not have service in 
the Republic of Vietnam during the Vietnam era.  Rather, as 
the Veteran indicated in a February 2007 statement, and as 
reflected in the Veteran's service personnel records, the 
Veteran was stationed in the US Coast Guard Loran Station at 
Gesashi (Higashi) in Okinawa, Japan.  

VA has received from the Department of Defense (DOD) 
information concerning the operational use, testing, and 
disposal of Agent Orange and other herbicides outside of 
Vietnam.  There has been no documentation of use or storage 
of Agent Orange or other herbicides in Okinawa.  However, VA 
has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the demilitarized zone (DMZ) 
in Korea, as governed by VA's Adjudication Procedure Manual, 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 
10(n).  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).    

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran asserts that he developed type II diabetes 
mellitus as a result of              exposure to Agent Orange 
while serving as a Seamen Recruit in Okinawa, Japan from 
November 1964 to November 1965.  Notably, in a statement 
received in February 2007, the Veteran contends that he was 
exposed to Agent Orange in Japan while picking up supplies, 
and making trips to the northern training area of Kadena Air 
Force Base.  He claims that the base was exposed to Agent 
Orange due to the run off resulting from monsoon rains in the 
northern training area.  

The Veteran submitted internet research and personal 
statements, along with an annotated map of Japan indicating 
the areas of operation where he allegedly served, to support 
his contention that Agent Orange was stored and used in 
Okinawa, Japan while he was stationed there.  In this case, 
the Veteran primarily relies on a January 1998 Board decision 
that granted service connection for prostate cancer due to 
Agent Orange exposure for another Veteran.  The Veteran in 
that case was stationed in Okinawa from 1961 to 1962 and 
claimed that he was directly involved in the transport of 
herbicides.   Nevertheless, the prior Board decision is 
considered nonprecedential.  38 C.F.R. § 20.1303.  As noted 
above, the DOD has, since the time of the 1998 Board 
decision, made available information as to areas outside of 
Vietnam which have been identified as locations where 
herbicides were stored, used, or destroyed; however, there 
has been no official confirmation that veterans were exposed 
to herbicides anywhere in Okinawa.  Significantly, in this 
case, response to a request to the National Personnel Records 
Center (NPRC) via a January 2007 letter shows that, in the 
Veteran's case, no evidence of exposure to herbicides was 
found.  

Additionally, the Board notes that, in keeping with the 
procedures outlined in M21- 1MR, the RO specifically informed 
the Veteran in the December 2006 VCAA notice letter that, if 
he did not serve in Vietnam, VA needed to know when, where, 
and how he was exposed to herbicides.  However, the Veteran 
has not produced any official supporting evidence to 
substantiate his claim, and there appears to be no evidence 
of herbicides in Okinawa, much less evidence that the Veteran 
was actually exposed to herbicides while stationed there.  

Although, as explained in further detail below, the Veteran 
has a diagnosis of type II diabetes mellitus, the Board finds 
that presumptive service connection, as defined by 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309, is not for 
application as the Veteran has not shown to be exposed to a 
herbicide agent during active duty.  

Furthermore, the Board finds that there is no other basis on 
which to grant service connection for type II diabetes 
mellitus.  Service treatment records are negative for 
complaints of, treatment for, or diagnoses of diabetes.  
Moreover, complaint of, diagnosis of, or treatment for type 
II diabetes mellitus was not indicated in the record until 
approximately 35 years after he was discharged from service.  
This is strong evidence against a finding of any continuity 
of symptomatology and against his claim for service 
connection.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  

The Board acknowledges that VA treatment records generally 
show that the Veteran has a current diagnosis of type II 
diabetes mellitus.  However, there is no competent and 
persuasive evidence of a nexus between the Veteran's current 
condition and service.  There also is no medical opinion to 
support the claim.  The Board notes that when the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993), Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Further, addressing the statutory requirements of 38 C.F.R. § 
3.159(c)(4), the Board notes that in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  
Here, the Board finds no evidence to support the Veteran's 
contentions that his current type II diabetes mellitus is in 
any way related to his service; hence, no VA examination is 
warranted.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for type II diabetes 
mellitus, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  


ORDER

Service connection for type II diabetes mellitus is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


